Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9, 15 objected to because of the following informalities:  lifter is misspelled as lifer.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kadotani (US 20040163601).
 	Regarding claim 1, Kadotani teaches in Fig. 1, 7 a substrate processing apparatus, comprising: a processing vessel (process chamber 103 [0048]) whose inside is set to be in a vacuum atmosphere ([0048] via vacuum pump 108) when a substrate processing is performed ([0048]); and a sealing member (‘specimen table’ 107 [0049] which closes off/seals at least the center bottom of the reactor, Fig. 1) provided with a pipe-shaped cavity (slit 257 for suppressing heat transfer [0084] which is pipe shaped in the profile view, Fig. 7, commensurate with applicant’s 120) formed between a low- temperature region having a relatively low temperature (11 with coolant [0059] which cools and thus relatively cooler than heater 15 [0098] which heats) and a high-temperature region having a relatively high temperature (heater 15 which heats which relatively cooler than 11 that cools; 257 is located diagonally between 15 on one side and 11 opposite, Fig. 7) when the substrate processing is performed (the cooling/heating are done during processing [0097]), the sealing member being configured to seal the processing vessel (as discussed, Fig. 1; 107 closes off the center bottom of the process space of chamber).

 	Regarding claim 7, Kadotani teaches the substrate processing apparatus of Claim 1, wherein a width of the cavity is set to be equal to or larger than a sum of thicknesses of thermal boundary layers respectively formed in the cavity near the low- temperature region and the high-temperature region (it is noted that thermal boundary layers are transient process related properties and have no fixed structure, MPEP 2114; therefore, even with a infinitesimally small temperature gradient near zero/invisible between the two temperature regions, when the reactor is turned off, the width of the cavity which is visible is larger than the gradient).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadotani (US 20040163601) as applied to claim 1, 2 and further in view of Arai US 20030160568.
	Regarding claim 3, Kadotani teaches the substrate processing apparatus of Claim 1, but does not teach wherein the cavity is formed perpendicularly to a vector line indicating a flow of heat from the high-temperature region to the low-temperature region, however Arai teaches in Fig. 14 the cavity 13 is formed perpendicularly/vertically to a vector line indicating a flow of heat from the high-temperature region at heater 21 to the low-temperature region at one of the coolant 17 on the opposite side; it would be obvious to those skilled in the art at invention time to modify Kadotani with said arrangement as an alternate configuration that of Kadotani, which is shown in Arai Fig. 10, and also has benefits of excellent temperature response [0094].
.
Claim 4, 5, 6, 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadotani (US 20040163601) as applied to claim 1 as further in view of Fink US 20040115947.
 	Regarding claim 4, Kadotani teaches the substrate processing apparatus of Claim 1, but does not teach wherein the cavity includes multiple cavities, and the multiple cavities are disposed in multiple rows and in parallel, however Fink teaches in Fig. 8 the cavity 430 [0053] includes multiple cavities 430A,B, and the multiple cavities are disposed in multiple rows and in parallel (Fig. 8 is the same configuration as applicant’s Fig. 4); it would have been obvious to those skilled in the art at the time of the invention to modify Kadotani with said configuration to provide additional zonal insulation and temperature control to allow more fine tuning of temperature across different zones [0053].
 	Regarding claim 5, Kadontani teaches the substrate processing apparatus of Claim 1, but does not teach further comprising: a gas supply configured to supply an inert gas having a temperature higher than a temperature of the low-temperature region to allow the inert gas to flow from one end of the cavity to the other end thereof; however Fink teaches in Fig. 8 a gas supply 450 [0053] configured to supply an inert gas [0053] having a temperature higher than a temperature of the low-temperature region (this relates to an intended use without further structurally limit the apparatus MPEP 2114; the air closer to surface near hot plasma would be warmer than the coolant used to cool plasma heat) to allow the inert gas to flow from one end of the cavity to the other end thereof (Fig. 8, showing flow from bottom to top of 430); it would be obvious to those skilled in the art at invention time to modify Kadotani with said elements to more control the pressure [0053] and hence insulative ability of the cavity. 
 	Regarding claim 6, Kadotani in view of Fink teaches the substrate processing apparatus of Claim 5, further comprising: a pipeline (the 440 channel [0053] from the fink modification discussed above, top end of cavity flow of the inert) connected to the other end of the cavity (as discussed in claim 5, the top end) and configured to guide the inert gas having passed through the cavity to a member required to be cooled (guides it to the wafer which is heated by plasma and rear side cooled).

 	Regarding claim 17, Kadotani in view of Fink teaches the substrate processing apparatus of Claim 6, wherein a width of the cavity is set to be equal to or less than a sum of thicknesses of thermal boundary layers respectively formed in the cavity near the low- temperature region and the high-temperature region (see claim 7).
Claim 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadotani (US 20040163601) as applied to claim 1 as further in view of Kuno US 20190131163.
 	Regarding claim 9, Kadotani teaches the substrate processing apparatus of Claim 1, wherein a path through which a coolant is flown is provided in the low- temperature region of the sealing member (as previously discussed in claim 1, also see Fig. 2a, showing the coolant channels 106 in 107), but does not teach a movement section of a lifter pin configured to move a substrate as a substrate processing target up and down is provided in the high-temperature region of the sealing member; however Kano teaches in Fig. 2 a movement section of a lifter pin ([0039]) configured to move a substrate as a substrate processing target up and down [0039] is provided in the high-temperature region of the sealing member (Fig. 2, the lift pin holes 24 provided in at least across areas heated by heater 16 in 10), it would be obvious to those skilled in the art at invention time to modify Kadotani with said elements to lift the wafer [0039] allowing ease of transfer.
 	Regarding claim 10, Kadotani in view of Kuno teaches the substrate processing apparatus of Claim 9, wherein a temperature of the low-temperature region having the relatively low temperature is lower than a lower limit of a temperature which satisfies a performance requirement of at least one of a seal or a lubricant provided in the movement section of the lifter pin, and a temperature of the high-temperature region having the relatively high temperature is higher than the lower limit (it is noted these are not structural limitations to the apparatus claim but relates to process parameters and transient conditions, and therefore do not patentably distinguish the apparatus claim, MPEP 2114; e.g. a lubricant can be used as part of an intended use process that satisfies the claimed requirements such as being .
Claim 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadotani (US 20040163601) in view of Arai US 20030160568 applied to claim 11 further in view of Fink US 20040115947.
 	Regarding claim 12, Kadotani in view of Arai, teaches the substrate processing apparatus of Claim 11, and further in view of Fink, teaches wherein the cavity includes multiple cavities, and the multiple cavities are disposed in multiple rows and in parallel (see claim 4).
 	Regarding claim 13, Kadotani in view of Arai and Fink teaches the substrate processing apparatus of Claim 12, further comprising: a gas supply configured to supply an inert gas having a temperature higher than a temperature of the low-temperature region to allow the inert gas to flow from one end of the cavity to the other end thereof (see claim 5).
 	Regarding claim 14, Kadotani in view of Arai and Fink teaches the substrate processing apparatus of Claim 13, further comprising: a pipeline connected to the other end of the cavity and configured to guide the inert gas having passed through the cavity to a member required to be cooled (see claim 6).
Claim 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadotani (US 20040163601) in view of Arai US 20030160568 and of Fink US 20040115947 applied to claim 14 and further in view of Kuno US 20190131163.
 	Regarding claim 15, Kadotani in view of Arai and Fink teaches the substrate processing apparatus of Claim 14, and further in view of Kuno, teaches wherein a path through which a coolant is flown is provided in the low- temperature region of the sealing member, and a movement section of a lifer pin configured to move a substrate as a substrate processing target up and down is provided in the high-temperature region of the sealing member (see discussion claim 9).
 	Regarding claim 16, Kadotani in view of Arai, Fink and Kuno teaches the substrate processing apparatus of Claim 15, wherein a temperature of the low-temperature region having the relatively low temperature is lower than a lower limit of a temperature which satisfies a performance requirement of at least one of a seal or a lubricant provided in the movement section of the lifter pin, and a temperature of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718